UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-4130


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JUAN MANUEL VARGAS-TORRES,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Robert J. Conrad,
Jr., District Judge. (3:11-cr-00136-RJC-1)


Submitted:   August 22, 2013                 Decided: August 26, 2013


Before MOTZ, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Aaron E. Michel, Charlotte, North Carolina, for Appellant. Anne
M. Tompkins, United States Attorney, Melissa L. Rikard,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Juan Michael Vargas-Torres (a native and citizen of

Mexico)    pled     guilty,      without       a   written     plea      agreement,      to

illegally     reentering         the     United       States       subsequent       to     a

conviction for an aggravated felony, in violation of 8 U.S.C.

§ 1326(a), (b) (2006).            Vargas-Torres’ total offense level was

21;   combined      with   a   criminal        history       category     of   III,      his

advisory Guidelines range was 46 to 57 months’ imprisonment.

After hearing defense counsel’s arguments for a below-Guidelines

sentence,     the      district        court       imposed     a    within-Guidelines

sentence    of    50   months’     imprisonment.             Vargas-Torres      appeals,

arguing that his sentence is unreasonable because the district

court “erroneously perceived repeat offending as to immigration”

and because it relied too heavily on prior drug convictions.

            We review a sentence for reasonableness under an abuse

of discretion standard.            Gall v. United States, 552 U.S. 38, 51

(2007).       This      review     requires         consideration        of    both      the

procedural and substantive reasonableness of a sentence.                              Id.;

see United States v. Lynn, 592 F.3d 572, 575 (4th Cir. 2010).

In determining the procedural reasonableness of a sentence, this

court considers whether the district court properly calculated

the   defendant’s      Guidelines        range,      treated       the   Guidelines       as

advisory, considered the 18 U.S.C. § 3553(a) (2006), factors,

analyzed     any       arguments        presented       by     the       parties,        and

                                           2
sufficiently explained the selected sentence.                                Gall, 552 U.S. at

51.       A     sentence         imposed        within          the     properly      calculated

Guidelines range is presumed reasonable by this court.                                      Rita v.

United    States,          551   U.S.     338,       347    (2007);          United   States     v.

Mendoza–Mendoza, 597 F.3d 212, 217 (4th Cir. 2010).

               Vargas-Torres            concedes           that        the     district       court

committed no procedural error, but argues that his sentence is

substantively unreasonable.                    We disagree.                 The record reveals

that the district court based Vargas-Torres’ sentence on its

consideration            of   several     relevant          §     3553(a)      factors:         his

personal history and characteristics, the need to reflect the

seriousness         of    the    current       offense,         and    the    need    to    promote

respect       for    the      law,     provide       just       punishment,      and       adequate

deterrence.              Moreover,       the     court       considered         Vargas-Torres’

alleged fear of retaliation and his health issues, but found

that     neither          justified       a     departure             from     the    applicable

Guidelines range.                We find no error in the district court’s

consideration of either Vargas-Torres’ prior drug convictions or

his prior attempts to enter the United States, regardless of

whether those attempts led to criminal charges.                                Accordingly, we

find   that         Vargas-Torres        cannot       overcome          the    presumption       of

reasonableness afforded his within-Guidelines sentence.

               Therefore,         we    affirm       Vargas-Torres’            sentence.         We

dispense       with       oral       argument     because             the    facts    and     legal

                                                 3
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   4